UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 10, 2010 GLG Partners, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33217 20-5009693 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 399 Park Avenue, 38th Floor New York, New York 10022 (Address of principal executive offices) Registrant’s telephone number, including area code: (212)224-7200 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Shareholders of the Company held May 10, 2010 the following proposals were voted on and approved: (1)To elect seven members of our board of directors with terms expiring at the Annual Meeting in 2011. Votes For Votes Withheld Broker Non-Votes Noam Gottesman Pierre Lagrange Emmanuel Roman Ian G.H. Ashken Martin E. Franklin James N. Hauslein William P. Lauder (2)To ratify the appointment by the Audit Committee of our board of directors of Ernst & Young LLP as our independent registered public accounting firm for fiscal year 2010. For Against Abstain 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLG PARTNERS, INC. By:/s/ Alejandro San Miguel Alejandro San Miguel General Counsel & Corporate Secretary Date:May 11, 2010
